The plaintiff in error, hereinafter called defendant, was convicted in the county court of Payne county on a charge of having the unlawful possession of intoxicating liquor, and was sentenced to pay a fine of $50 and to serve 30 days in the county jail.
The judgment was rendered August 28, 1929. The appeal was lodged in this court November 16, 1929, 84 days after the rendition of the judgment. By section 2808, Comp. Stat. 1921, an appeal from a conviction for a misdemeanor must be taken in 60 days from the rendition of the judgment. By that section the court is authorized to extend the time for a further period, not to exceed 60 days. On September 23, 1929, the court extended the time for filing an appeal an additional 20 days, which, with the time allowed by law, allowed 80 days within which to file the appeal. The appeal not having been filed within the time fixed by law, nor the extension of time made by the court, this court does not acquire jurisdiction.
The attempted appeal is dismissed. *Page 77